       Case 19-23970                  Doc 11         Filed 08/28/19 Entered 08/28/19 23:26:07                                    Desc Imaged
                                                     Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1                 Bushra S David                                                         Social Security number or ITIN    xxx−xx−1529

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name   Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Northern District of Illinois
                                                                                                Date case filed for chapter 13 8/25/19
Case number:          19−23970



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Bushra S David

2. All other names used in the
   last 8 years
                                              3823 W Estes Ave.
3. Address                                    Lincolnwood, IL 60712
                                              David H Cutler                                                Contact phone 847−673−8600
4. Debtor's  attorney
   Name and address
                                              Cutler & Associates, Ltd.
                                              4131 Main St.
                                                                                                            Email: cutlerfilings@gmail.com

                                              Skokie, IL 60076

5. Bankruptcy trustee                         Marilyn O Marshall                                            Contact phone 312−431−1300
     Name and address                         224 South Michigan Ste 800
                                              Chicago, IL 60604

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed      Eastern Division                                              8:30 a.m. until 4:30 p.m. except Saturdays,
     at this address.                         219 S Dearborn                                                Sundays and legal holidays.
     You may inspect all records filed in     7th Floor                                                     Contact phone 1−866−222−8029
     this case at this office or online at    Chicago, IL 60604                                             Date: 8/26/19
      www.pacer.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
      Case 19-23970                 Doc 11         Filed 08/28/19 Entered 08/28/19 23:26:07                                          Desc Imaged
                                                   Certificate of Notice Page 2 of 5
Debtor Bushra S David                                                                                                                    Case number 19−23970

7. Meeting of creditors
    Debtors must attend the meeting to     September 23, 2019 at 12:00 PM                                     Location:
    be questioned under oath. In a joint                                                                     224 South Michigan, Suite 800, Chicago, IL
    case, both spouses must attend.                                                                          60604
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so.                     later date. If so, the date will be on the court
                                           docket.
                                           Debtors must bring a picture ID and proof of
                                           their Social Security Number.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 11/22/19
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 11/4/19
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 2/21/20
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has filed a plan. The plan is enclosed. The hearing on confirmation will be held on:
                                           10/21/19 at 10:30 AM , Location: 219 South Dearborn, Courtroom 719, Chicago, IL 60604

                                           The Disclosure of Compensation has been filed. The attorney for the debtor is
                                           requesting fees of $ 4000.00
                                           Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
                                           hearing. If there are no objections, the Court may confirm the plan and allow fees requested
                                           by debtor's counsel to be paid through the plan.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                           confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
        Case 19-23970        Doc 11    Filed 08/28/19 Entered 08/28/19 23:26:07              Desc Imaged
                                       Certificate of Notice Page 3 of 5
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 19-23970-LAH
Bushra S David                                                                          Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: arodarte               Page 1 of 3                   Date Rcvd: Aug 26, 2019
                               Form ID: 309I                Total Noticed: 87


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 28, 2019.
db             +Bushra S David,    3823 W Estes Ave.,     Lincolnwood, IL 60712-1031
28138472       +ACI,    Att: Bankruptcy,    Po Box 209,    Getzville, NY 14068-0209
28138475       +Asset Acceptance,    c/o Kevin Mortell,     1821 Walden Office,    Schaumburg, IL 60173-4295
28138477       +Asset Recovery Solutions LLC,     2200 E Devon Ave. STe 200,     Des Plaines, IL 60018-4501
28138478       +Associates for Dental Care LLC.,     4801 W Peterson Ave Ste 550,     Chicago, IL 60646-5795
28138479       +Bank of America,    P O Box 982284,     El Paso, TX 79998-2284
28138480       +Bay Area Credit Service,     PO Box 468449,    Atlanta, GA 31146-8449
28138481       +Blatt Hassenmiller,     10 S LaSalle #2200,    Chicago, IL 60603-1069
28138483       +Bureau of Account Mgt.,     PO Box 8875,    Camp Hill, PA 17001-8875
28138492       +Client Servcies,    3451 Harry S Truman Blvd.,     Saint Charles, MO 63301-4047
28138494       +Consultant Radiologists of Evanston,      Po Box 112,    Evanston, IL 60204-0112
28138496       +DNF Associates,    2351 N Forest Rd. Ste 100,     Getzville, NY 14068-9902
28138499       +EOS CCA,    PO Box 169,    Norwell, MA 02061-0169
28138497       +Encore Receivable Mgt,     Po Box 3330,    Olathe, KS 66063-3330
28138504       +FMS Inc.,    Po Box 707601,    Tulsa, OK 74170-7601
28138502       +First Savings Bank/Blaze,     Attn: Bankruptcy,    Po Box 5096,    Sioux Falls, SD 57117-5096
28138505       +Freedman Anselmo Linberg LLC,     1771 West Diehl Rd.,     Naperville, IL 60563-4917
28138507       +Fulton Friedman & Gullace,     Po Box 2123,    Warren, MI 48090-2123
28138506       +Fulton Friedman & Gullace,     5 East Van Buren Ste 214,     Joliet, IL 60432-4224
28138512       +Heavner Beyers & Mihlar,     Att: Bankruptcy,    Po Box 740,    Decatur, IL 62525-0740
28138516       +Keynote Consulting, Inc.,     Attn: Bankruptcy,    220 W. Campus Dr. #102,
                 Arlington Heights, IL 60004-1498
28138518       +Laboratory Corporation of America,      Po Box 2240,    Burlington, NC 27216-2240
28138520       +Lincolnwood Fire Dept,     6900 N Lincoln Ave.,    Lincolnwood, IL 60712-2606
28138529       +MRS Associate,    1930 Onley Ave.,,     Cherry Hill, NJ 08003-2016
28138524       +Mariner Finance,    Attn: Bankruptcy,     8211 Town Center Drive,    Nottingham, MD 21236-5904
28138526       +Merchants? Credit Guide Co.,     223 West Jackson Boulevard,     Suite 700,
                 Chicago, IL 60606-6914
28138527       +Midland Credit Managemen,     PO Box 60578,    San Diego, CA 92166-8578
28138532       +Northstar Location Services LLC,     Att: Financial Services Dpt,     4285 Genesee St.,
                 Buffalo, NY 14225-1943
28138534       +Onnesi02,    Po Box 1022,    Wixom, MI 48393-1022
28138540      ++PORTFOLIO RECOVERY ASSOCIATES LLC,      PO BOX 41067,    NORFOLK VA 23541-1067
               (address filed with court: Portfolio Recovery,        Po Box 12903,   Norfolk, VA 23541)
28138535       +Payment Processing,     PO Box 183083,    Columbus, OH 43218-3083
28138537       +Peoples Gas,    Att: Bankruptcy,    200 E. Randolph St.,     Chicago, IL 60601-6302
28138538       +Plaza Recovery Inc.,     370 Seventh Ave,    New York, NY 10001-3901
28138542       +Presence Health,    Po Box 74008843,     Chicago, IL 60674-8843
28138544       +Radius,    Att: Bankruptcy,    PO BOX 390846,    Minneapolis, MN 55439-0846
28138545       +Redline Recovery Services,     PO Box 742209,    Houston, TX 77274-2209
28138547       +Richard J Boudreau,     5 Industrial Way,    Salem, NH 03079-4866
28138548       +Rushmore Service Center,     Po Box 5507,    Sioux Falls, SD 57117-5507
28138551       +St. Francis Hosptial,     355 Ridge Ave,    Evanston, IL 60202-3399
28138552       +Surgical Associates SC,     800 Austin St. East Tower Ste 563,     Evanston, IL 60202-3456
28138553       +The Bureaus Inc,    Attn: Bankruptcy,     650 Dundee Rd, Ste 370,    Northbrook, IL 60062-2757
28138554       +United Recovery Systems,     Att: Bankruptcy,    18525 Torrence Ave Ste C-6,
                 Lansing, IL 60438-2891
28138556       +Velocity,    Po Box 788,    Belmar, NJ 07719-0788
28138557       +Weil Foot and Ankle Institute,     1455 E Golf Rd.,     Des Plaines, IL 60016-1250

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: cutlerfilings@gmail.com Aug 27 2019 01:48:43       David H Cutler,
                 Cutler & Associates, Ltd.,    4131 Main St.,   Skokie, IL 60076
tr             +E-mail/Text: courtnotices@chi13.com Aug 27 2019 01:49:57       Marilyn O Marshall,
                 224 South Michigan Ste 800,    Chicago, IL 60604-2503
ust            +E-mail/Text: USTPREGION11.ES.ECF@USDOJ.GOV Aug 27 2019 01:50:04       Patrick S Layng,
                 Office of the U.S. Trustee, Region 11,    219 S Dearborn St,    Room 873,
                 Chicago, IL 60604-2027
28138474       +EDI: ARSN.COM Aug 27 2019 05:23:00      ARS National Services,    PO Box 463023,
                 Escondido, CA 92046-3023
28138473       +EDI: RMCB.COM Aug 27 2019 05:23:00      American Medical Collections,
                 4 Westchester Plaza Bldg 4,    Elmsford, NY 10523-1615
28138476       +EDI: ACCE.COM Aug 27 2019 05:23:00      Asset Acceptance,   Po Box 2036,    Warren, MI 48090-2036
28138482       +E-mail/Text: bk@blittandgaines.com Aug 27 2019 01:49:35       Blitt and Gaines,    661 GLENN AVE,
                 Wheeling, IL 60090-6017
28138485       +E-mail/Text: cms-bk@cms-collect.com Aug 27 2019 01:49:37       Capital Mgt. Services,
                 726 Exchange St. Ste 700,    Buffalo, NY 14210-1464
28138484       +E-mail/Text: cms-bk@cms-collect.com Aug 27 2019 01:49:37       Capital Mgt. Services,
                 698 1/2 South Ogden St.,    Buffalo, NY 14206-2317
28138486       +EDI: CAPITALONE.COM Aug 27 2019 05:23:00      Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
28138487       +E-mail/Text: cms-bk@cms-collect.com Aug 27 2019 01:49:37       Captial Management Services,
                 726 Exchange St Ste 700,    Buffalo, NY 14210-1464
           Case 19-23970      Doc 11    Filed 08/28/19 Entered 08/28/19 23:26:07            Desc Imaged
                                        Certificate of Notice Page 4 of 5


District/off: 0752-1            User: arodarte              Page 2 of 3                   Date Rcvd: Aug 26, 2019
                                Form ID: 309I               Total Noticed: 87


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
28138489       +E-mail/Text: bankruptcy@cavps.com Aug 27 2019 01:50:46        Cavalry Portfolio Services,
                 Attn: Bankruptcy Department,    500 Summit Lake Ste 400,     Valhalla, NY 10595-2322
28138488       +E-mail/Text: bankruptcy@cavps.com Aug 27 2019 01:50:46        Cavalry Portfolio Services,
                 Attn: Bankruptcy Department,    PO Box 520,    Valhalla, NY 10595-0520
28138490       +EDI: CHASE.COM Aug 27 2019 05:23:00      Chase,    Att: Bankruptcy,     P.O Box 15298,
                 Wilmington, DE 19850-5298
28138491       +EDI: CITICORP.COM Aug 27 2019 05:23:00       Citi,    Po Box 6241,    Sioux Falls, SD 57117-6241
28138493       +EDI: WFNNB.COM Aug 27 2019 05:23:00      Comenitybank/New York,      Po Box 182789,
                 Columbus, OH 43218-2789
28138495       +EDI: CONVERGENT.COM Aug 27 2019 05:23:00       Convergent,    800 SW 39th St,
                 Renton, WA 98057-4927
28138498       +E-mail/Text: bknotice@ercbpo.com Aug 27 2019 01:50:28        Enhanced Recovery,     Att: Bankruptcy,
                 8014 Bayberry Rd.,    Jacksonville, FL 32256-7412
28138500       +E-mail/Text: data_processing@fin-rec.com Aug 27 2019 01:49:37         Financial Recovery Services,
                 PO Box 385908,   Minneapolis, MN 55438-5908
28138501       +EDI: AMINFOFP.COM Aug 27 2019 05:23:00       First PREMIER Bank,     Attn: Bankruptcy,
                 Po Box 5524,   Sioux Falls, SD 57117-5524
28138503       +EDI: FSAE.COM Aug 27 2019 05:23:00      Firstsource,     PO Box 628,    Buffalo, NY 14240-0628
28138508       +EDI: PHINGENESIS Aug 27 2019 05:23:00      Genesis FS Card Services,      Po Box 4477,
                 Beaverton, OR 97076-4401
28138509       +E-mail/Text: bankruptcy@affglo.com Aug 27 2019 01:50:25        Global Credit Collection,
                 5440 N Cumberland Ave Ste. 300,    Chicago, IL 60656-1486
28138510       +E-mail/Text: bknoticing@grantweber.com Aug 27 2019 01:50:23        Grant & Weber,
                 861 Coronado Center Dr Ste 211,    Henderson, NV 89052-3992
28138511       +E-mail/Text: bankruptcies@halstedfinancial.com Aug 27 2019 01:51:37
                 Halsted Financial Services, LLC,    PO Box 828,    Skokie, IL 60076-0828
28138513       +E-mail/Text: bankruptcy@water.com Aug 27 2019 01:50:04        Hinckley Springs,     Po Box 660579,
                 Dallas, TX 75266-0579
28138514       +EDI: IIC9.COM Aug 27 2019 05:23:00      IC Systems Inc.,     444 Highway 96 East,
                 Saint Paul, MN 55127-2557
28138515       +EDI: RMSC.COM Aug 27 2019 05:23:00      JC Penny,     Po Box 960090,    Orlando, FL 32896-0090
28138517       +E-mail/Text: bncnotices@becket-lee.com Aug 27 2019 01:49:13        Kohls/Capital One,
                 Kohls Card Support/Bankruptcy,    Po Box 3120,    Milwaukee, WI 53201-3120
28138522       +EDI: LTDFINANCIAL.COM Aug 27 2019 05:23:00       LTD,    7322 Southwest Freeway Ste. 1600,
                 Houston, TX 77074-2134
28138523       +EDI: RESURGENT.COM Aug 27 2019 05:23:00       LVNV Funding/Resurgent Capital,     Attn: Bankruptcy,
                 Po Box 10497,   Greenville, SC 29603-0497
28138519       +E-mail/Text: bankruptcy@affglo.com Aug 27 2019 01:50:25        Leading Edge Recovery,
                 5440 N Cumberland Ave Ste 300,    Chicago, IL 60656-1486
28138521       +EDI: RMSC.COM Aug 27 2019 05:23:00      Lord & Taylor,     Po Box 960035,    Orlando, FL 32896-0035
28138525       +EDI: MID8.COM Aug 27 2019 05:23:00      MCM,    8875 Aero Drive Ste. 200,
                 San Diego, CA 92123-2255
28138531       +EDI: NESF.COM Aug 27 2019 05:23:00      NES of Ohio,     29125 Solon Rd.,    Solon, OH 44139-3442
28138530       +E-mail/Text: Bankruptcies@nragroup.com Aug 27 2019 01:51:50        National Recovery Agency,
                 Po Box 67015,   Harrisburg, PA 17106-7015
28138533       +E-mail/Text: clientservices@northwestcollectors.com Aug 27 2019 01:49:35
                 Northwest Collectors,    3601 Algonquin Rd. Ste 23,     Rolling Meadows, IL 60008-3143
28138539        EDI: PRA.COM Aug 27 2019 05:23:00      Portfolio Recovery,     Po Box 12914,    Norfolk, VA 23541
28138541       +E-mail/Text: bankolist@praxis-financial.com Aug 27 2019 01:50:44         Praxis Financial Solutions,
                 7301 N Lincoln Ave Ste 220,    Lincolnwood, IL 60712-1733
28138549       +E-mail/Text: jennifer.chacon@spservicing.com Aug 27 2019 01:51:54
                 Select Portfolio Servicing, Inc,    Attn: Bankruptcy,     Po Box 65250,
                 Salt Lake City, UT 84165-0250
28138550       +E-mail/Text: clientservices@sourcerm.com Aug 27 2019 01:51:19         Source Receivables Mgt.,
                 Po Box 4068,   Greensboro, NC 27404-4068
28138555        EDI: USBANKARS.COM Aug 27 2019 05:23:00       Us Bank,    Bankruptcy Department,     PO Box 108,
                 Saint Louis, MO 63166
28138558       +EDI: WFFC.COM Aug 27 2019 05:23:00      Wells Fargo Bank NA,     1 Home Campus,     MAC X2303-01A,
                 Des Moines, IA 50328-0001
                                                                                                TOTAL: 43

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
28138528       ##+Monarch Recovery Mgt.,   10965 Decatur Rd.,    Philadelphia, PA 19154-3210
28138536       ##+Penn Credit,   916 S 14th St.,    Harrisburg, PA 17104-3425
28138543       ##+Pulmonary Medicine Assoc.,    Po Box 616,   Forest Park, IL 60130-0616
28138546       ##+Resurgence Legal Group,    1161 Lake Cook Rd. Ste E,   Deerfield, IL 60015-5277
                                                                                               TOTALS: 0, * 0, ## 4

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).
          Case 19-23970            Doc 11       Filed 08/28/19 Entered 08/28/19 23:26:07                         Desc Imaged
                                                Certificate of Notice Page 5 of 5


District/off: 0752-1                  User: arodarte                     Page 3 of 3                          Date Rcvd: Aug 26, 2019
                                      Form ID: 309I                      Total Noticed: 87


             ***** BYPASSED RECIPIENTS (continued) *****

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 28, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 26, 2019 at the address(es) listed below:
              David H Cutler   on behalf of Debtor 1 Bushra S David cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              Marilyn O Marshall    courtdocs@chi13.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                             TOTAL: 3
